DETAILED ACTION
Status of Claims
	The Response filed 01/25/2021 has been acknowledged. Claims 38, 45, 52 have been amended. Claims 1-37 have been cancelled. Claims 38-57 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the prediction of future behaviors by a cardholder including retrieval of information, including the receiving and organization of information, retrieving models, generating profiles based on the models, normalizing data, determining clusters using vector mapping, and making predictions. 
The limitations of retrieving and organizing information, retrieving models, generating profiles, normalizing data, determining clusters using vectors, and making predictions, as drafted, is a process that, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application. In particular, the claim recite the elements of using a processor, executing code packages for i.e., as a generic processor performing a generic computer function of using models to produce data, grouping information, making mathematical calculation, and performing analysis) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations directed towards the execution of computer code for performing the analysis utilizes the computer as a tool for performing the abstract idea. As discussed in MPEP 2106.04(a)(2), specifically with respect to claims which require computer, the utilization of a computer as a tool to perform the mental process is still considered abstract, including the implementation of computer elements such as modules, interfaces, and databases. Furthermore, while the claimed invention includes limitations directed towards the storing and organizing of information, this is further considered well understood routine and conventional for electronic recordkeeping. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Non-Obvious Subject Matter
As currently claimed, the claimed invention includes similar limitations to parent application 12/783,195. As currently claimed, the claimed invention includes the step of retrieving raw data, creating a staging table for the raw data, extracting transaction information from the staging table, retrieving a plurality of models from the data store, generating account profiles based on the models, normalizing transaction velocity, determine clusters of account profiles, and predicting future behavior of a card holder based on the cluster assignments. 
The Examiner notes as discussed in the parent application, specifically the final rejection dated 07/01/2016, the references of Anderson, Lam, Wolf, Alfonso, Aggarwal, Dillion, and Norris was previously cited. Anderson teaches the concept of collecting user transaction information including subdivision information of the merchant, generating consumer profile data, grouping the consumers, identifying patterns, and outputting the trend data. Lam further teaches the concept of the information to be collected from the payment and to further include product information. Wolf further teaches the concept of the profile to be associated with subdivisions. Alfonso further teaches the concept of the profile to include recency and frequency of transaction. Aggarwal further teaches the concept of techniques for grouping and clustering consumer profiles. Dillion and Norris further teach the concept of identifying specific patterns and trends for a consumer.
The Examiner further notes the following references:
Pugliese et al. (US 20010044751 A1), which talks about the display and sales of goods. Pugliese specifically teaches the concept of creating and utilizing staging tables for batch processing of consumer data (See Pugliese ¶0297).

Oddo (US 20070011039 A1), which talks about audience analysis. Oddo specifically discusses utilizing vector analysis and clustering based on vectors (See Oddo ¶0088, ¶0256).
Datar et al. (US 20070038659 A1) which talks about clustering of users based on similarity including the concept of clustering based on vector analysis (See Datar ¶0102).
Although these references teaches/suggests particular elements of the claimed invention such as vector based clustering, utilizing staging tables, generating profiles based on models, there is insufficient motivation to combine the number of references necessary to address the claimed invention without impermissible hindsight. As such, the Examiner has determined the claimed invention to be non-obvious over the prior art.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. 
The Examiner notes as discussed above, while the claimed invention has been amended to include additional limitations including the execution of a code package, execution of instructions, and application of coded models, these limitations do not make the claimed invention non-abstract or significantly more. As discussed in MPEP 
The Applicant further asserts the claimed invention is an improvement to another technology as the claimed invention addresses shortcomings of conventional systems for predicting human behavior. The Examiner notes the improvement of the claimed invention over conventional systems is that the claimed invention more accurately predicts user behavior through the application of a particular algorithm. The Examiner notes however, that as discussed in MPEP 2106.05(a), the application of business methods to a computer or the analyzing of information is not sufficient to indicate an improvement. The claimed invention does not exhibit the common improvements to a technical such as those discussed in Enfish (improved processing speeds, reduced storage needs), but is rather an algorithm for making more accurate prediction. As such, the Examiner asserts the claimed invention is not integrated into a practical application as the claimed invention is still a general purpose computer executing particular instructions to improve the business method of predicting user behavior.
  The Applicant further asserts the claimed invention is significantly more as the claimed invention is performing steps which are not well-understood, routine, or conventional. The Examiner notes as discussed above, the claimed invention is directed towards a computer executing instructions including a particular algorithm which predicts user behavior (Originally filed specification ¶0052). As shown in MPEP 2106.05 (d)(II), the utilization of a computer to perform repetitive calculations is considered to be 
Thus the Examiner asserts the claimed invention is directed towards a judicial exception without significantly more and the rejection has been maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/           Primary Examiner, Art Unit 3622